Buskirk, C. J.
This case is, in substance and legal effect, the same as that of The Jeffersonville, Madison, and Indianapolis R. R. Co. v. McQueen, decided at the present term, ante, p. 64. In that case, the injunction was refused, and we affirmed such ruling. In this case the injunction was granted, and consequently the judgment must be reversed.
The judgment is reversed, with «costs; and the cause is remanded, with directions for further proceedings in accordance with the opinion in the principal case upon which the ruling in this case is based.